Citation Nr: 0806613	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-02 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
bronchitis with bilateral upper lobe modules.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1983 to August 
1983 and from July 1985 to December 1988.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which, in pertinent part, denied entitlement to a 
rating in excess of 10 percent for the above condition.  

In August 2006, the veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge (AVLJ) at 
the Washington, D.C. central office.  A transcript of the 
hearing is of record.

In August 2006, subsequent to issuance of the statement of 
the case (SOC), the veteran submitted evidence pertinent to 
the claim on appeal.  This evidence was accompanied by a 
waiver of RO and VAMC consideration.  Thus, the Board will 
consider the claim on the merits.  See 38 C.F.R. § 20.1304 
(2007).


FINDING OF FACT

The veteran's chronic bronchitis with bilateral upper lobe 
nodules is mild and has not manifested Forced Expiratory 
Volume in one second (FEV-1) of 56 to 70 percent predicted, a 
ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 56 to 
70 percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 
percent predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
bronchitis with bilateral upper lobe nodules have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 
6600 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in December 2004, subsequent to the 
initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
an increased rating.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the 
December 2004 letter contained a notation that the veteran 
should provide VA with information describing additional 
evidence or the evidence itself.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the December 2004 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claim, as the claim is 
being denied no additional disability rating or effective 
date will be assigned.  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board observes that the issue in this case is also 
affected by Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In this decision, the Court found 
that, at a minimum, adequate VCAA notice in increased rating 
cases requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board finds that the December 2004 VCAA 
letter was in compliance with the first and fourth 
requirements of Vazquez-Flores insofar as the veteran was 
notified that he needed to submit medical and lay evidence 
that his disability had worsened.  Specific examples of 
pertinent evidence cited by the RO included records of 
medical treatment, including VA or other federal treatment 
records.   The letter also cited to Social Security 
Administration determinations, any other federal agencies, 
and statements from employers.  Nevertheless, the Board is 
aware that the letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced the veteran.  See 
Sanders v. Nicholson, 487 F.3d at 889.

The Board has reviewed the record to determine whether the 
veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  

In this regard, the Board notes that during his August 2006 
hearing before the Board, the veteran reported that he had 
noticed that his lung capacity was diminished due to his 
disability and that he would report for any additional 
pulmonary function tests scheduled by the RO or the Appeals 
Management Center (AMC).  The statements by the veteran 
during his hearing indicate an understanding of the specific 
measurements and test results used to determine whether his 
disability has worsened.  Similarly, during his central 
office hearing, the veteran was informed of the specific 
Diagnostic Code used to evaluate his chronic bronchitis.  The 
record therefore reflects actual knowledge of the evidence 
necessary to substantiate the veteran's claim, namely 
evidence showing that his disability had gotten worse.

For this reason, the Board finds that any notice errors with 
regard to the second and third requirements of Vazquez-Flores 
are not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in January 
and October of 2005.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's chronic bronchitis is rated under Diagnostic 
Code 6600.  A 10 percent disability rating is warranted for a 
FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 
percent; or DLCO (SB) of 66 to 80 percent predicted.  A 30 
percent evaluation is warranted for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6600.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for chronic bronchitis was granted in a 
June 1990 rating decision.  A 10 percent disability 
evaluation was assigned, effective December 1988.  The 
veteran's disability has had several different ratings 
assigned throughout the years, including a 100 percent rating 
from July 22, 1999 to July 1, 2001, but is currently assigned 
a 10 percent evaluation.  The current claim for an increased 
rating was received in November 2004. 

Records from a VA medical center (VAMC) from April 2004 show 
that the veteran was noted to have an abnormal chest X-ray 
with a possible small infiltrate or mass in the left upper 
lobe.  A follow-up chest CT scan in July 2004 showed that the 
left upper lobe mass probably represented some granulomatous 
disease.  A nodule was also noted in the right lung.  

In response to his claim for an increased rating, the veteran 
was provided a VA examination in January 2005.  He reported 
having a chronic productive cough since a bout of pneumonia 
in 1985.  He stated that he did not take any medications and 
that he had been smoking for 12 years.  He had no history of 
asthma or tuberculosis.    The veteran reported a history of 
increased shortness of breath and an increase in the amount 
of mucus produced by coughing.  Upon physical examination, 
his lungs were clear to auscultation.  Pulmonary function 
tests (PFTs) were normal, and  chest X-rays showed a 
persistent left upper lobe mass with calcifications.  The 
diagnosis was chronic bronchitis and bilateral lung nodules 
with the left larger than the right.  The nodules had 
apparently not changed over the years and most likely 
represented old granulomatous lung disease.

The veteran's most recent VA examination was conducted in 
October 2005.  The examiner, who also conducted the veteran's 
January 2005 examination, noted that there had been no change 
in the veteran's condition since his previous examination.  
The veteran reported that he had stopped smoking two months 
ago.  Upon physical examination, lungs were clear to 
auscultation.  PFTs were again within normal limits with a 
FVC of 118.7 percent predicted, FEV-1 of 119 percent 
predicted, and a FEV-1/FVC of 83 percent.  Chest X-rays 
showed an ovoid opacity of the left upper lobe with some 
increase in solidification when compared to the January 2005 
X-rays.  There was no pleural effusion and the right lung was 
clear.  The diagnosis was mild chronic bronchitis and 
bilateral upper lobe lung nodules with the left nodule larger 
than the right with an increase in size since the previous 
examination.  

A private medical record from February 2006 indicates an 
assessment of chronic bronchitis.  However, no pulmonary 
function testing appears to have been conducted at that time.

During his August 2006 Board hearing, the veteran reported 
current symptoms of bronchitis including shortness of breath 
and occasional wheezing.  He noted that he was currently 
employed, as part of a work therapy program, at a medical 
center.

Analysis

The evidence of record clearly does not support an increased 
rating for the veteran's chronic bronchitis.  As noted above, 
under Diagnostic Code 6600, a 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent 
predicted.  The results of the veteran's pulmonary function 
tests in January and October 2005 were noted to be within 
normal limits and there is no evidence that his FVC, FEV-1 
and FEV-1/FVC are between 56 and 70 percent predicted.   In 
addition, while the veteran's left upper lung nodule was 
noted to have increased in size, there is no indication that 
this has resulted in an additional loss of pulmonary 
function.  Finally, at the veteran's most recent VA 
examination in October 2005, he was diagnosed with chronic 
bronchitis that was characterized as mild.  

Therefore, the Board concludes that an increased schedular 
rating of 30 percent for chronic bronchitis is not warranted.  
There were also no periods since November 2004, when the 
veteran's chronic bronchitis has met the criteria for an 
increased evaluation.  Hence, staged ratings are not 
warranted under Hart.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.  

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence of record does not support a rating in 
excess of 10 percent for chronic bronchitis with bilateral 
upper lobe modules, and the claim for that benefit must be 
denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
bronchitis with bilateral upper lobe modules is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


